[Cite as Shields v. Kelly Servs., Inc., 2021-Ohio-4018.]

                                COURT OF APPEALS OF OHIO

                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA

MARION R. SHIELDS,                                         :

                 Plaintiff-Appellant,                      :
                                                                  No. 110701
                 v.                                        :

KELLY SERVICES, INC., ET AL.,                              :

                 Defendants-Appellees.                     :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: November 10, 2021


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                 Case No. CV-21-946953


                                              Appearances:

                 Lester S. Potash, for appellant.

                 Dave Yost, Ohio Attorney General, and Laurence R.
                 Snyder, Assistant Attorney General, for appellee.


EILEEN A. GALLAGHER, J.:

                    Appellant Marion Shields (“Shields”) appeals the judgment of the

Cuyahoga County Court of Common Pleas affirming the determination of Ohio

Department of Job and Family Services (“ODJFS”) that Shields was not entitled to

unemployment compensation. Shields herself testified that she quit Kelly Services,
Inc. (“Kelly Services”) to accept a position with Manpower International, Inc.

(“Manpower”). Therefore, we cannot say that the decision of the ODJFS is unlawful,

unreasonable or against the manifest weight of the evidence. Accordingly, we

overrule Shields’ assignments of error and affirm the judgment of the trial court.

I.   Factual and Procedural Background

                Shields’ employment in this case is complicated by the fact that she

worked for two temporary employment services: Kelly Services and Manpower.

Her actual work was performed for two customers of those services: NeoGraf for

Kelly Services and Cintas for Manpower.

                On April 24, 2020, Shields began working at NeoGraf for Kelly

Services. She then gave approximately two weeks’ notice to Kelly Services and

expected Kelly Services to inform NeoGraf. On June 16, 2020, Shields stopped

working at NeoGraf and then started working at a placement with Cintas on behalf

of Manpower International. Her first and only day with Cintas was June 22, 2020.

                Cintas determined that Shields “was not suitable” and she was told

not to return to the workplace. Shields testified that she did not know why Cintas

determined that. Materials which were submitted by Manpower that indicate the

basis are not material for the purposes of the present appeal.1 This appeal concerns

Shields’ departure from Kelly Services and NeoGraf.




      1 Specifically, Cintas stated that “she was using crude language, that she disclosed
that she was nursing a hangover and showed an inappropriate picture to personnel that
was training her on her first day.”
                At the hearing, Shields’ testimony was somewhat inconsistent on why

she left Kelly Services.

      Q: * * * So did you leave Kelly Services based upon finding other work?

      A: Yes.

                However, Shields expressed her view that conditions at NeoGraf

were unsatisfactory. The job was described as a full-time position. However, there

was not enough work to fill a full day. She testified that the hours per day varied but

that her busiest week was a 39-hour work week. Additionally, she viewed the Health

and Safety Manager as having singled her out for not following COVID directional

arrows on the floor. She claimed that the workplace was filthy with carbon dust and

that she had to bring in her own gloves because NeoGraf would not provide her with

gloves. Finally, she was placed in a shared cubical with a coworker at the time that

COVID was running rampant.

                Shields complained about the posting to Kelly Services and to the HR

department of NeoGraf. However, no material changes in her employment at

NeoGraf occurred.      Shields also requested a different assignment from Kelly

Services but never received one. Shields then told Kelly Services that she was

quitting her assignment with NeoGraf and accepting a position with Manpower.

                On August 5, 2020, ODJFS determined that Shields was not entitled

to unemployment benefits because Shields

      quit without just cause, per Ohio Revised Code Section
      4141.29(D)(2)(a). The claimant quit KELLY SERVICES, INC. on
      06/16/2020 for other employment. Therefore, no benefits will be paid
      until the claimant obtains employment subject to * * * unemployment
      compensation law, works six weeks, earns wages of $1614, and is
      otherwise eligible.

              Shields appealed the decision to the Unemployment Compensation

Review Commission (“the commission”) that conducted a telephonic hearing on

March 4, 2021. Following that hearing, the commission issued a decision that

affirmed the denial of benefits. Appellant appealed that decision to the Cuyahoga

County Court of Common Pleas. The court below issued an opinion affirming the

judgment of the commission. Shields now appeals and assigns two errors for our

review.

II. Standard of Review

              “An appellate court may reverse the Unemployment Compensation

Board of Review’s ‘just cause’ determination only if it is unlawful, unreasonable or

against the manifest weight of the evidence.” Tzangas, Plakas & Mannos v. Admr.,

Ohio Bur. of Emp. Servs., 73 Ohio St.3d 694, 694, 653 N.E.2d 1207 (1995),

paragraph one of the syllabus.

              “[A]ppellate courts are not permitted to make factual findings or to

determine the credibility of witnesses, they do have the duty to determine whether

the board’s decision is supported by the evidence in the record. * * * The focus of an

appellate court when reviewing an unemployment compensation appeal is upon the

commission’s decision, not the trial court’s decision.” N. Olmsted v. Fox, 8th Dist.

Cuyahoga No. 107519, 2019-Ohio-1776, ¶ 14.

      Assignment of Error No. 1: The Director’s Decision applied the wrong
      law when denying Marion Shields’s unemployment compensation
      claim.
               Appellant points to two different divisions of the same section of the

Ohio Revised Code and contends that the court and commission below applied the

wrong one.

               First, R.C. 4141.29(A)(5) provides that an individual is eligible for

unemployment compensation where that individual “[i]s unable to obtain suitable

work.” According to appellant she qualifies under this division because she was not

able to obtain suitable work during the period because her placement with NeoGraf

was unsuitable, no more suitable positions were available from Kelley Services and

she did seek to be reassigned from NeoGraf to a different position.

               Second, R.C. 4141.29(D)(2)(a) provides in material part that

“[n]otwithstanding division (A) of this section, no individual may * * * be paid

benefits * * * [f]or the duration of the individual’s unemployment if the director finds

that * * * [t]he individual quit work without just cause[.]”

               The structure and language of the revised code makes it clear that if

Shields quit Kelly Services without just cause then she is not entitled to benefits

under division (D) even if she otherwise qualifies under division (A). The review

commission expressly determined that “[e]ven if [Shields’s reasoning were]

accepted as the reason for [her] decision to quit, the Hearing Officer is not

persuaded that her explanations would be sufficient to support a finding that she

quit with just cause.”

               The difficulty for appellant here is that her testimony established that

Shields viewed the conditions of her work for NeoGraf as unacceptable from the
beginning of her placement at NeoGraf on April 24, 2020. Shields also complained

to a Kelly Services representative more than once a few weeks prior to her decision

to accept work at Manpower International. Notwithstanding that dissatisfaction

Shields only gave notice to Kelly Services after she had secured a position at

Manpower. Further, when asked, Shields agreed that she left “Kelly Services based

upon finding other work[.]”

              Shields also contends that she did not quit Kelly Services but only her

placement at NeoGraf. “When Shields’ assignment at Neo[G]raf terminated, Shields

inquired of Kelly of other temporary work assignments.” However, Shields testified

that “the main reason why [she] left Kelly Services was that [she] found other

work[.]” Thus, we cannot say that the commission erred in determining that Shields

primarily quit based on the placement with Manpower. Quitting to accept a better

paying job is quitting without just cause. Radcliffe v. Artromick Internatl., Inc., 31

Ohio St.3d 40, 41, 508 N.E.2d 953 (1987). “Generally, an employee who terminates

employment in order to accept other employment quits without just cause and is not

eligible for unemployment benefits, even if the employee leaves for a better paying

job.” Vinson v. AARP Found., 134 Ohio App.3d 176, 178-179, 730 N.E.2d 479 (10th

Dist.1999).

              Accordingly, there was evidence in the record to support the

conclusion of the review commission that Shields left the placement at NeoGraf

because Shields viewed the placement at Cintas through Manpower as more

desirable.
      Assignment of Error No. 2: The Director’s Decision denying Marion
      Shields’s unemployment compensation claim is against the manifest
      weight of the evidence.

              Next Shields contends that the decision of the commission and the

trial court are against the manifest weight of the evidence. Here, appellant contends

that Kelly Services “effectively ‘laid-off’ Shields in that it (Kelly) had no other

‘suitable work assignments’ for Shields.” For the reasons laid out above, we cannot

say that the determination of the agency is against the manifest weight of the

evidence.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the court

of common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN A. GALLAGHER, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR